ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant has filed a motion for rehearing after affirmance of the judgment of conviction on October 22, 1947, in which motion he again urges the same grounds upon which reversal of the judgment was originally sought.
The record was reviewed with much care upon consideration of the State’s motion for rehearing which resulted in our opinion delivered on October 22, 1947. It occurs to us that it would add nothing to the jurisprudence of the State to enlarge upon what was said in the opinion last referred to.
Believing it properly disposed of the case, appellant’s motion for rehearing is overruled.